Citation Nr: 0701609	
Decision Date: 01/19/07    Archive Date: 01/25/07

DOCKET NO.  03-03 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine



THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for the residuals of a Staphylococcus infection of the right 
lower extremity.  



REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from January 1951 to March 
1954.  

In November 2002, the RO denied the veteran's claim for 
compensation benefits, pursuant to 38 U.S.C.A. § 1151, for 
the residuals of a Staphylococcus infection of the right 
lower extremity.  The veteran disagreed with that decision 
and perfected an appeal to the Board of Veterans' Appeals 
(Board).  

In an October 2004 decision, the Board denied the veteran's 
claim.  The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  

In a June 2006 Order, the Court vacated the October 2004 
decision and remanded the matter to the Board for further 
proceedings consistent with the order.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  



REMAND

In its recent Order, the Court held that, in November 2002, 
the VA examiner had not adequately discussed the veteran's 
medical history.  Therefore, the Court agreed that the VA 
examination had been "inadequate for rating purposes."  

The Court found that the Board's decision had relied on a 
medical opinion that had not addressed a discharge diagnosis 
that the infection was secondary to the toenail clipping or 
the veteran's assertions that there had been blood on his 
white stockings after the debridement.  

In addition, the Court found that the Board had not discussed 
the statement from a family nurse practitioner submitted in 
support of the veteran's claim.  

The Court noted, however, that the report of the discharge 
diagnosis and the nurse practitioner's statement were 
favorable to the veteran.  

Finally, the Board notes that VA has a statutory duty to 
assist the veteran in the development of his claim.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).  

In so doing, VA has to notify the veteran of the type of 
evidence necessary to establish a disability rating or 
effective date should compensation be granted for a 
particular disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  In this case, VA has not provided the 
veteran with such notice.  

Accordingly, the appeal is REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate action 
to send the veteran a corrective notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date should compensation be 
granted for the residuals of a 
Staphylococcus infection of the right 
lower extremity.  Dingess/Hartman.  

The veteran also should be notified that 
he should submit evidence to support his 
claim that he has current right lower 
extremity disability as the residual of 
the Staphylococcus infection.  

2.  The RO then should schedule the 
veteran for a VA examination to determine 
the nature and likely etiology of the 
claimed right lower extremity.  All 
indicated tests and studies must be 
performed, and any indicated 
consultations must be scheduled.  The 
examiner in this regard should elicit 
from the veteran and record a full 
clinical history.  

The claims folder must be made available 
to the examiner for review, and the 
examiner must verify that the claims 
folder has been reviewed.  

If the disability involving the right 
lower extremity is found, the examiner 
must identify and explain the elements 
supporting the diagnosis.  

Based on his/her review of the record, 
the examiner should render an opinion as 
to whether the veteran is suffering from 
current right lower extremity disability 
due a Staphylococcus septicemia related 
to the August 2002 VA treatment of his 
toenails.  A rationale for any opinion 
must be set forth in writing.  

3.  Following completion of all indicated 
development, the RO should readjudicate 
the veteran's claim in light of all of 
the evidence of record.  If any benefit 
sought on appeal is not granted to the 
satisfy the veteran's claim, he and his 
representative must be furnished with an 
SSOC and afforded an opportunity to 
respond thereto.  

Thereafter, if indicated, the case should be 
returned to the Board for the purpose of appellate 
disposition.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  

The veteran need take no action unless he is notified to do 
so.  It must be emphasized, however, that the veteran has the 
right to submit any additional evidence and/or argument on 
the matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369, 372-73 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  


